87 F.3d 1319
78 A.F.T.R.2d 96-5176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barbara HEIBERG, an individual, Plaintiff-Appellantv.UNITED STATES INTERNAL REVENUE SERVICE, Defendant-Appellee
No. 95-35071.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 8, 1995.*Decided June 6, 1996.

1
Before:  D.W. NELSON and JOHN T. NOONAN, Jr., Circuit Judges, and TANNER, District Judge.**


2
MEMORANDUM***


3
We affirm for the reasons stated by the district court.



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3